Citation Nr: 1012960	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of a right knee meniscectomy.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected 
residuals of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Nashville, Tennessee. 

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2010 in Nashville, 
Tennessee.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  There is evidence for and against a finding that the 
Veteran's current left knee disability, which includes 
arthritis, partial meniscus tear, and partial anterior 
cruciate ligament tear, status post arthroscopic 
debridement, is etiologically related to his service-
connected right knee disability.  

2.  There is evidence for and against a finding that the 
current duodenal ulcer or residuals thereof, including 
gastrointestinal reflux disorder (GERD), are etiologically 
related to medications taken for the service-connected right 
knee disability.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, left 
knee arthritis, partial meniscus tear, and partial anterior 
cruciate ligament tear, status post arthroscopic 
debridement, is aggravated by the Veteran's service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, 
duodenal ulcer, or residuals thereof, and/or GERD are 
aggravated by medications taken for the Veteran's service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004 
(the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on these claims, further assistance is not required 
to substantiate that element of the claim.  For these 
reasons, the Board finds that the duties to notify and 
assist the Veteran have been met.

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2009). 

Disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Secondary Service Connection for Left Knee Disorder

The Veteran maintains that his current left knee 
disabilities are related to his service-connected right knee 
disability.  He has continuously maintained that his left 
knee disorder is caused or aggravated by his service-
connected right knee disability.  

At the January 2010 Board personal hearing, the Veteran 
testified that he first started having a problem with his 
left knee in 2006 or 2007.  He noted that he started 
receiving injections in his knee at that time.  The Veteran 
reported that he had surgery on his left knee in September 
2009.  He stated that he was having fluid extracted from his 
left knee on a regular basis.  The Veteran reported that he 
was continuing to have problems with his left knee even 
after the surgery.  He testified that he had been told that 
his left knee problems were caused by his compensating for 
his right knee problem.  The Veteran indicated that he had 
been told this by several physicians.  He stated that VA had 
issued a brace to him for his left knee.  The Veteran 
testified that he had been told by his VA physician that his 
right knee disorder might be causing or aggravating his left 
knee problems.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that the Veteran underwent surgery on his left 
knee in September 2009, a partial medial meniscectomy; 
debridement of the chondromalacia (patellofemoral) and 
medial femoral condyle, and debridement of a partial ACL 
tear.  At the time of an October 2009 follow-up visit, the 
Veteran was noted to have arthritis, a partial meniscus 
tear, and a partial anterior cruciate ligament tear, status 
post arthroscopic debridement.  

In a December 2009 VA outpatient treatment record, the 
Veteran's treating VA physician wrote that he had spoken to 
the Veteran at length about his belief that his left knee 
problems were directly caused by the right knee problems for 
which service connection was in effect.  He indicated that 
he had explained to the Veteran that it was essentially 
impossible to state definitively that such was the case.  

The December 2009 VA physician also noted that he did state 
to the Veteran that, if there were an underlying 
predisposition to problems in the left knee, because of the 
right knee disability, the increased demands on the left 
knee could reasonably be to blame for left knee problems 
becoming apparent or symptomatic that otherwise might never 
have developed.  The VA physician wrote that, while he did 
not know how C and P decisions were made, it was his 
understanding that in workers' compensation settings when an 
incident caused exacerbation of an underlying condition it 
was compensable in certain settings.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the Veteran's current left knee 
disability is related to, that is, is caused or aggravated 
by, the service-connected right knee disability.  The 
Veteran has currently been shown to have a left knee 
disability. The left knee disability includes arthritis, 
partial meniscus tear, and partial anterior cruciate 
ligament tear, status post arthroscopic debridement, is 
etiologically related to his service-connected right knee 
disability.  

On the question of relationship to right knee disability, 
while the evidence does not overwhelmingly support the grant 
of service connection for left knee disability, it cannot be 
stated that the preponderance of the evidence is against the 
claim.  The favorable evidence includes an opinion from the 
Veteran's VA physician, in the December 2009 treatment 
record, to the effect that, if there were an underlying 
predisposition to problems in the left knee, increased 
demand on the left knee because of the right knee problems 
could reasonably be to blame for left knee problems becoming 
apparent or symptomatic, which otherwise might never have 
developed.  He further indicated that an incident may cause 
an exacerbation of an underlying disorder.  These opinions, 
when read together, indicate that it is at least as likely 
as not that the Veteran's service-connected right knee 
disability aggravated his current left knee disability.  

Based upon the above, the Board finds that the evidence as 
to whether the Veteran's current left knee disorder was 
aggravated by his service-connected right knee disorder is 
at least in equipoise.  As such, reasonable doubt must be 
resolved in favor of the Veteran.  Therefore, service 
connection is warranted for left knee arthritis, partial 
meniscus tear, and partial anterior cruciate ligament tear, 
status post arthroscopic debridement.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.

Secondary Service Connection for Gastrointestinal Disorder

The Veteran maintains that he currently has a duodenal 
ulcer, or residuals thereof, as a result of pain medication, 
primarily Ibuprofen, taken over an extended time for his 
service-connected right knee disability.  He contends that 
he has experienced some gastrointestinal problems throughout 
the 1980s and 1990s while taking pain medications for the 
right knee disability, even though he was not diagnosed with 
duodenal ulcer in 1995.  He has continuously maintained that 
any current stomach disorder is caused or aggravated by pain 
medication taken in connection with his service-connected 
right knee disability.  

At the time of the January 2010 Board personal hearing, the 
Veteran testified that it was his belief that the medication 
that he was taking for his right knee, Ibuprofen, caused him 
to develop a duodenal ulcer, which was diagnosed in 1995.  
The Veteran indicated that he was currently taking 
medication which coated his stomach so that the medication 
that he currently took for his knees did not affect his 
stomach.  The Veteran stated that at one point he was taking 
2400 milligrams of Ibuprofen per day.  He reported that he 
took this medication from the 1980's to 1994.  The Veteran 
reported that he had spoken with doctors during that 
timeframe who advised him to take Mylanta for his stomach.  
He testified that the Ibuprofen was finally stopped and he 
was given Naprosyn and a medication to protect his stomach.  
The Veteran indicated that, although he was diagnosed as 
having a duodenal ulcer in 1995, he had had gastrointestinal 
problems prior to that time.  He also noted that had also 
been diagnosed as having a duodenal ulcer in 2005 by a 
private physician.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that, at the time of an April 1996 visit, he 
was noted to be having abdominal discomfort.  The Veteran 
reported taking 900 milligrams of Motrin three times a day 
for a three day period.  He was taking Motrin on a weekly 
basis.  It was observed that he was taking significant 
amounts of Ibuprofen at that time.  

VA treatment records continue to note a past history of GERD 
with an allergy to Ibuprofen which would result in 
gastritis.  The Veteran's private physician noted that 
Ibuprofen ingestion was certainly a large factor in ulcer 
etiology.

After a review of the evidence, the Board finds that there 
is evidence for and against a finding that the current 
duodenal ulcer or residuals thereof, including 
gastrointestinal reflux disorder (GERD), are etiologically 
related to medications taken for the service-connected right 
knee disability.  While the evidence does not overwhelmingly 
support the grant of service connection for a duodenal 
ulcer, or residuals thereof, it cannot be stated that the 
preponderance of the evidence is against the claim.  

The Veteran was shown to have had an ulcer in 1995 as a 
result of Ibuprofen ingestion.  His past medical history is 
positive for GERD, with an allergy to Ibuprofen known to 
cause gastritis.  The Veteran has also reported that he 
currently takes medication to coat his stomach in connection 
with the medication he takes to help with his right knee 
pain.  In his April 1996 report, the Veteran's private 
physician noted the Veteran was taking a significant amount 
of Ibuprofen for his pain and that such medication was a 
large factor in ulcer etiology.  

Based upon the above, the Board finds that the evidence as 
to whether the Veteran's duodenal ulcer, or residuals 
thereof. was aggravated by pain medication taken for his 
service-connected right knee disorder is at least in 
equipoise.  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that duodenal ulcer, or residuals 
thereof, and/or GERD are aggravated by medications taken for 
the Veteran's service-connected right knee disability.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for left knee arthritis, partial meniscus 
tear, and partial anterior cruciate ligament tear, status 
post arthroscopic debridement, as secondary to service-
connected right knee disability, is granted.

Service connection for a duodenal ulcer, or residuals 
thereof, to include GERD, as secondary to service-connected 
right knee disability, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


